Citation Nr: 0631672
Decision Date: 10/11/06	Archive Date: 01/31/07


DOCKET NO. 04-38 364                        DATE OCT 11 2006

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

THE ISSUE

Entitlement to an increased disability evaluation for bilateral hearing loss, currently evaluated as 20 percent disabling.

(The issue of entitlement to separate 10 percent ratings for bilateral tinnitus is. addressed in a separate decision under the same docket number.)

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESSES AT HEARINGS ON APPEAL

Appel1ant and his daughter



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from July 1942 to July 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the VARO in Togus, Maine, and a June 2006 rating decision of V A's Appeals Management Center in Washington, D.C.. The latter decision reflects an increase in the disability evaluation for the veteran's bilateral hearing loss from 10 percent to 20 percent, effective March 30, 2006. Because higher evaluations are available for hearing loss and the veteran is presumed to seek the maximum available benefit for a disability, the claim remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2003, the undersigned Veterans Law Judge granted the representative's motion to advance the case on the Board's docket due to the veteran's advanced age. 38 C.F.R. § 20.900(c) (2006).

FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran in the development of his claim and has notified him of the information and evidence necessary to substantiate the claim.

2. The veteran's bilateral hearing loss prior to October 2004 is not manifested by an exceptional pattern. The findings on examinations prior to October 2004 do not translate to impairment required for a higher disability rating.

- 2 



3. The findings subsequent to receipt of a private audiologic evaluation on October 28, 2004, are consistent with an exceptional pattern of hearing impairment indicating a 20 percent rating, but not more, is in order.

CONCLUSIONS OF LAW

The criteria for a disability evaluation in excess of 10 percent for bilateral hearing loss prior to October 27, 2004 have not been met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.102, 3.159, 4.85, 4.87a, Diagnostic Code 6100 (2006).

The criteria for a disability rating of 20 percent, but not more, for bilateral hearing loss since October 28, 2004 have been met. 38 U.S.C.A. § § 1155, 5103, 5103A, 5107(West 2002): 38 C.F.R. § § 3.102, 3.159, 4.85, 4.87a, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A.
§§ 5103, 5103A, 5126 and implemented at 38 C.F.R. § 3.159) amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete application for benefits, V A is required to notify the claimant and his representative of any information, and any medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of the information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.

- 3 



38 U.S.C.A. § 5l03(a); 38 C.F.R. § 3.l59(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartmann v.Nichotson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of38 C.F.R. § 5l03(a) and 38 C.F.R. § 3.l59(b) apply to all five elements of a service connection claim. As previously indicated by the Court, those five elements include: (1 ) Veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability. Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim, and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as recently contemplated by the application. It is the consensus opinion within VA that increased rating claims have the same notice requirements.

A review of the evidence shows that in the June 2006 Supplemental Statement of the Case, the veteran was provided with information regarding the disability ratings to be assigned and the effective date of benefit payments or increased payments. . Prior thereto, in an August 2002 statement, he was provided with information regarding what the evidence had to show to establish entitlement to benefits. He was also told that VA would provide him with a medical examination. This was accomplished in September 2002. Further review of the record shows that the veteran presented testimony on his own behalf at a hearing before a decision review officer at the Detroit RO in March 2004. A transcript of the hearing proceeding is of record. Also, he gave testimony before the undersigned Veterans Law Judge in Detroit, Michigan, in September 2005. A transcript of the hearing proceeding is of record and has been reviewed.

In view of the foregoing, the Board finds VA has satisfied its duties to inform and assist the veteran at every stage in the case. Additional efforts to assist or notify the veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law

- 4 



does not dictate an unquestioning blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Pertinent Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is in turn based upon the average impairment of earning capacity caused by a given disability. 38 U.S.C.A. § 1155. (West 2002); 38 C.F.R. § 4.1 (2006). Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the current level of disability is of primary importance. Francisco v. Brown, 7 Vet App. 55, 58 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by the Secretary. The Secretary of V A shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant 38 U.S.C.A. §5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against a claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

- 5 



Evaluations of bilateral defective hearing range from noncompensable to
100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second. The Rating Schedule establishes 11 auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4, including 38 C.F.R. § 4.85 and Codes 6100-6110 (2006).

The Court has noted that the assignment of disability ratings for hearing impairment are derived by the mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test and a pure tone audiometry test. Examinations are conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

In cases of exceptional hearing loss, i.e., when the pure tone threshold in each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either table VI or VI(a), whichever results in the higher numeral. Each ear will be evaluated separately. See 38 C.F.R. § 4.86(a).

The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either table VI or table VI(a), whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

- 6 



Analysis

The pertinent medical evidence of record includes the report of a VA audiometric examination accorded the veteran in September 2002. At that time, pure tone threshold average in the right ear was 68 decibels, while speech recognition was 88 percent. Speech recognition in the left ear was also 88 percent, while the pure tone average result was 55 decibels.

	At the time of audiologic examination by VA in November 2003, pure tone
threshold results in the left ear showed an average of 54 decibels with speech recognition of 88 percent. In the right ear, the pure tone threshold testing resulted in an average of 54 decibels, with speech recognition ability of 96 percent correct.

The aforementioned findings are not consistent with a rating in excess of 10 percent at the time of either examination. The preponderance of the medical evidence is against a rating in excess of 10 percent as a result of the findings recorded at the time of the 2002 and 2003 examinations.

However, additional medical evidence includes a report of a VA audiologic examination accorded the veteran in March 2006. At that time, pure tone threshold testing resulted in an average decibel loss of 58 in each ear. Speech recognition for the right ear was recorded as 80 percent correct, and that the left recorded as 68 percent correct. A diagnosis was made of moderate sloping to severe mid to high frequency sensorineural hearing loss bilaterally.

The Board notes that the veteran has submitted the report of an audiometric test accorded him on October 26,2004, at a private facility. While not interpreted, the results of testing at that time correlate with the findings recorded at the time of the March 2006 examination. Both the private audiology examination in October 2004 and the March 2006 VA examination showed a worsening of the veteran's hearing bilaterally.

- 7 



According to the provisions of38 C.F.R. § 4.86(b) cited above, when the pure tone threshold is 30 decibels or less and 1,000 hertz, and 70 decibels or more at 2,000 hertz, as at the time of the March 2006 examination, the rating specialist will determine the Roman numeral designation for hearing impairment from either of two tables, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Applying this regulation to the instant case, the veteran's hearing impairment presents such an exceptional pattern. Applying the results for the left ear to Table VI(a) the findings support a rating of . 20 percent under 38 C.F.R. § 4.86. However, as noted above the findings prior to the October 2004 examination were not indicative of hearing impairment that would warrant a higher disability rating. Accordingly, the Board finds that the preponderance of the competent medical evidence is against the rating in excess of 10 percent prior to October 27, 2004. The RO is correct in finding that a 20 percent rating, but not more, is authorized for the veteran's bilateral hearing loss from the date of receipt of the veteran's claim, that being October 28, 2004.

ORDER

A disability rating in excess of 10 percent between April 17, 2002, and October 27, 2004, is denied.

A disability rating in excess of 20 percent from October 28, 2004, is denied.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

- 8 



